982 F.2d 526
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Robert BISHOP, Appellant.
No. 92-2367EM.
United States Court of Appeals,Eighth Circuit.
Submitted:  December 14, 1992.Filed:  January 7, 1993.

Before FAGG, Circuit Judge, BRIGHT, Senior Circuit Judge, and MORRIS SHEPPARD ARNOLD, Circuit Judge.
PER CURIAM.


1
Robert Bishop appeals his drug-related convictions and sentences.  Bishop contends the district court committed error in admitting evidence that was prejudicial to Bishop's defense and improperly enhanced his guidelines sentence for possession of a firearm.  Bishop also contends the evidence is insufficient to support the jury's verdicts.  Discussion of the issues presented by this appeal will serve no useful purpose.  We have carefully considered Bishop's contentions and find them to be without merit.  Thus, we affirm Bishop's convictions and sentences.  See 8th Cir.  R. 47B.